In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-12-00033-CR
        ______________________________


            SAMMY WOODS, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 102nd Judicial District Court
              Red River County, Texas
              Trial Court No. CR01581




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

          Sammy Woods has filed a notice of appeal from the trial court’s denial of his motion

requesting that x-ray images be produced.

          The right to appeal in a criminal case is a substantive right determined solely within the

province of the Legislature. Lyon v. State, 872 S.W.2d 732, 734 (Tex. Crim. App. 1994). ―A

defendant in any criminal action has the right of appeal under the rules hereinafter prescribed.‖

TEX. CODE CRIM. PROC. ANN. art. 44.02 (Vernon 2006). Generally, a criminal defendant may

appeal only from a final judgment. See State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim.

App. 1990). ―The courts of appeals do not have jurisdiction to review interlocutory orders unless

that jurisdiction has been expressly granted by law.‖ Apolinar v. State, 820 S.W.2d 792, 794

(Tex. Crim. App. 1991); Ahmad v. State, 158 S.W.3d 525, 526 (Tex. App.—Fort Worth 2004, pet.

ref’d).

          We do not have jurisdiction over an appeal from an order denying a request for production

of x-ray images. See generally Sanchez v. State, 112 S.W.3d 311 (Tex. App.—Corpus Christi

2003, no pet.); Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. ref’d); Allen v. State,

20 S.W.3d 164, 165 (Tex. App.—Texarkana 2000, no pet.); State v. Ross, 953 S.W.2d 748,

751–52 (Tex. Crim. App. 1997).

          On March 1, 2012, we wrote a letter to Woods requesting that he show this Court how we

had jurisdiction over this appeal. We have received and considered his response, and do not find



                                                  2
it persuasive.

       We dismiss for want of jurisdiction.



                                                  Josh R. Morriss, III
                                                  Chief Justice

Date Submitted:       March 27, 2012
Date Decided:         March 28, 2012

Do Not Publish




                                              3